FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 For the month of November, 2014 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will fileannual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-Kin paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-Kin paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the informationontained in this Form, the Registrant is also thereby furnishing theinformation to the Commissionpursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrantin connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT ENERSIS S.A. Securities Registration Record No. 175 Santiago, November 25, 2014 Ger. Gen. No. 107/2014 Ref.: Significant Event Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador General Bernardo O’Higgins N° 1449, Santiago, Chile Dear Sir, In accordance with articles 9 and 10 under Securities Market Law N° 18,045, and as established under General Norm N° 30 of the Superintendence, duly authorized on behalf of Enersis (the “Company”), I hereby inform you of the following significant event: Dated today and in relation to the significant events published previously on October 2, 6 and 8, 2014, the Extraordinary Shareholders’ Meeting of Enersis S.A. approved the operation consisting in the purchase by Enersis S.A. of Central Dock Sud S.A.’s (CDS) loans granted by Endesa Latinoamérica, S.A. for an amount of US$ 29 million. It was also approved the subsequent conversion to Chilean Pesos, and pardoning of interest and contribution of the remaining of such loans by Enersis S.A. to the capital of Inversora Dock Sud (IDS) and CDS. Loans will be contributed at their face value and on an equal basis for the remaining shareholders, receiving in exchange, shares issued by IDS and CDS, respectively, in the proportion to the contribution made. In the case of Enersis, loans would be partially amortized in cash, as well as eventual capital reductions of these Argentine subsidiaries, all of which constitutes an Operation with Related Parties (hereinafter the “Operation”). The Operation, in addition to reestablishing CDS’ equity, is oriented in maintain the current shareholders’ stakes in such company: : Enersis (40%), YPF (40%) and Pan American Energy (20%). Within the agreed upon schedule with the other shareholders of Central Dock Sud S.A., actions will be taken in order to implement the Operation. In the beginning of December, the financial effects of the Operation on the Company will be reported. Sincerely yours, Luigi Ferraris Chief Executive Officer c.c. Santiago Stock Exchange Electronic Stock Exchange Valparaíso Stock Exchange Banco Santander Santiago – Bondholders Representative Risk Classification Commission Enersis - Santa Rosa 76 - Teléfono: (56 - 2) 2 3534400 - Casilla 1557 – Correo Central - Santiago - Chile SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Luigi Ferraris Title: Chief Executive Officer Date:November 28, 2014
